DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 4-5, 10-12, 14-16, 18-23, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashoua et al. [US 2013/0278432; Shashoua] in view of Lamel et al. [US 4,001,773; Lamel] and further in view of Breon et al. [US 2014/0278193; Breon].

Per claim 1. Shashoua discloses a method of transmitting data (e.g. downhole sensors)
among a plurality of relay nodes (e.g. repeaters 126 which configured to receive and transmit
data along the length of the pipe string 118) [Fig. 1] spaced apart along an elongate tubular body
(e.g. subsea conduit 106) [par. 19] the method comprising:
         inducing, within the elongate tubular body and with a first electro-acoustic transmitter array of a first relay node (e.g. 126a) of the plurality of relay nodes 126, a first acoustic wave, which is indicative of the data (downhole parameters, e.g. pressure and temperature of downhole fluids) [see pars. 25-26],
      conveying, via the elongate tubular body, the first acoustic wave to a second relay node
(126b) of the plurality of relay nodes, wherein the second relay node is spaced apart from the
first relay node along a longitudinal axis of the elongate tubular body;
             receiving the first acoustic wave with a second electro-acoustic receiver of the second
relay node; 
responsive to the receiving the first acoustic wave, inducing, within the elongate tubular
body and with a second electro-acoustic transmitter array of the second relay node, a second
acoustic wave;
               conveying, via the elongate tubular body, the second acoustic wave to a third relay node (126c) of the plurality of relay nodes, wherein the third relay node is spaced apart from both the first relay node and the second relay node along the longitudinal axis of the elongate tubular body; and
            receiving the second acoustic wave with a third electro-acoustic receiver of the third relay
node [see Fig. 2, par. 28].  
the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have frequencies higher than 20 kHz is applicable to uplink signals suggested by Shashoua would increase the communication range and better data transmission between nodes. 
Shashoua does not explicitly mention that the first and the second NDGAW is a directionally oriented relay node.  However, Shashoua further suggested “the repeaters 126 may be uni-directional repeaters, i.e., configured to only send uplink signals or only send downlink signals. In other embodiments, however, the repeaters 126 may be bi-directional, i.e., configured to receive uplink and downlink telemetry signals” [para. 24].  Since the repeaters are configured to communicate at particular direction, which can be considered as directionally transmission.  It 
Shashoua further teaches the pertinent wellbore data may include, but is not limited to, downhole pressure and temperature conditions, various characteristics of subsurface formations (e.g. resistivity, density, porosity, etc.) characteristics of the wellbore [see para. 25]. The data of characteristics of subsurface formations of the wellbore can be considered a property related to the elongate tubular body, which sensed prior to the inducing step to transmit.
Shashoua does not explicitly mention that the acoustic signal is a non-dispersive guided acoustic wave (NDGAW) includes a torsional acoustic wave mode and a longitudinal acoustic wave mode. 
Lamel teaches an acoustic telemetry system for oil wells, which suggests that non-dispersive guided acoustic wave (NDGAW) propagation through a drill string is highly desirable [col. 3, lines 48-50] and further suggests a variety of acoustic modes such as longitudinal acoustic waves and torsional acoustic waves are generated in the drill string during operation [col. 3, lines 15-40].   Lamel referred the NDGAW to torsional acoustic wave mode and not explicitly mentions of NDGAW can be implemented to longitudinal acoustic wave mode. 
Breon teaches a system and method for focusing guided waves beyond curves in test structure, including transducers having a waveguide construction for controlling wave energy transmitted through a straight or curved pipe waveguide is effectively confined to propagate in one dimension, so that geometric dispersion does not cause a non-dispersive guided wave to lose significant power while propagating. Wave energy is confined inside the waveguide due to Breon further teaches “the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes.” [para. 38].  With the teachings of Lamb and Breon, which show the transducer having a guided waves or non-dispersive guided waves can be applied to any or combination of appropriate acoustic wave modes, including torsional modes and longitudinal modes in pipeline communication.  In the same field of analogous inventions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the guided waves or non-dispersive waves with the torsional mode and longitudinal mode as taught by combination to the telemetry communication system of Shashoua, for the advantage of convenience and enhancing signal communication, since torsional waves mode and longitudinal waves mode are generated during drilling operation and that each mode having different function related to the environment that encounter during drilling operation, with the implemented of guided wave method would produce less smear data signal transmitted through elongated pipe. 

Per claim 4. Shashoua and the combination made obvious above, Shashoua further shows the receiving the first acoustic wave (e.g. 202) includes receiving the first acoustic wave transmitted from first transceiver 206, that means receiving a portion of the first NDGAW with the second electro-acoustic receiver (e.g. taught by Lamel, recited in claim 1 above).  It would 

Per claim 5. Shashoua and the combination made obvious above, Breon further suggests “wave energy is confined inside the waveguide due to reflection from the waveguide wall.  Other suitable waveguide structures include structures like plates, rails, beams, and rods” [para. 22], which teaches the construction of waveguide structures for guiding wave to a specific region or receiver, except for not explicitly mention of the elongate tubular body includes a first reflection point, wherein the conveying the first acoustic wave includes converting at least a portion of the first acoustic wave to a first reflected acoustic wave responsive to reflection of the first acoustic wave at the first reflection point, wherein the first reflected wave has a different mode than the first acoustic wave, and further wherein the receiving the first acoustic wave includes receiving at least a portion of the first reflected acoustic wave with the second electro-acoustic receiver. However, as the acoustic wave propagating along the tubular body, the signal scattered in multi-angles towards receiver that some of the signals would bounce off the tubular wall and some go straight to receiver without contact any obstruction (e.g. wall).  With that, any signal reflected from the tubular wall that closes to acoustic receiver would have a different angle, direction or phase and that the tubular wall reflected spot is a reflection point and the signal is changed to different mode, because some of signal reflected of the wall may receive by the receiver and have different angle, direction or phase from the original signal.  Thus, the reflection point is a physical spot of the tubular wall where signal reflected, maybe any appropriated physical objects 
Per claim 7. Shashoua and the combination made obvious above, except for not
explicitly mention the property related to the elongate tubular body includes at least one of measure of scale formation within the elongate tubular and a measure of hydrate formation within the elongate tubular body.  Fripp teaches downhole communication includes sensors (70) for detecting the characteristics of wellbore fluids and further teaches “The characteristics of wellbore fluids can include without limitation, composition, relative composition, temperature, viscosity, density, and flow rate. The characteristics of the subterranean formation can include without limitation, temperature, pressure, and permeability. The characteristics of the downhole tool can include without limitation, temperature, voltage, operational health, and battery life.” [Fig. 1, col. 8, lines 10-23].  That, any appropriate characteristic related to downhole formation can be measured and transmitted, includes the scale or hydrate formation.  Thus, it have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the measurement any appropriate characteristic related to the property of the tubular as taught by Fripp to the combination above, for the advantage of better monitor the condition related to elongate tubular, such as the change in scale or hydrate as claimed.  
Per claim 8. Shashoua and the combination made obvious above, Fripp further shows a
sensor node (70) that is spaced apart from the plurality of relay nodes (e.g. 41/52) [Fig. 1].
Per claim 9. Shashoua and the combination made obvious above, Shashoua further

and further incorporated reference US 8,040,249 [col. 4, lines 28-44] shows sensors
information being transmitted via acoustic telemetry transceivers (119 and 123) in a form of
acoustic vibrations in the tubing wall of the drill string.  With that, it would be obvious to one having ordinary skill in the art to recognize that the acoustic telemetry system would include a sensor electro-acoustic transmitter of the sensor node (e.g. repeater), a sense acoustic wave, which is indicative of the property related to the elongate tubular body; (ii) conveying, via the elongate tubular body, the sense acoustic wave to a first electro-acoustic receiver (41)of the first relay node; and (iii) receiving, via the elongate tubular body, the sense acoustic wave with the first electro-acoustic receiver of the first relay node, wherein the inducing the first acoustic wave is based, at least in part, on the receiving the sense acoustic wave, as claimed.
Per claim 10. Shashoua and the combination made obvious in claim 1 above, except for not explicitly show a plurality of first electro-acoustic transmitters that is circumferentially spaced-apart about a perimeter of the elongate tubular body. Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-

Per claim 11.  Shashoua and the combination made obvious to the method of transmitting data along an elongate tubular body in claim 1 above, Shashoua further discloses a communication network, comprising: 
an elongate tubular body[ Fig. 1; element 106]3; and 
a wireless data transmission network including a plurality of relay nodes (206-128), wherein the wireless data transmission network [Fig. 2]: 
(i) includes a first relay node (e.g. 126a) of the plurality of relay nodes, wherein the first relay node includes a first electro-acoustic transmitter array, {which is configured to induce a first non-dispersive guided acoustic wave (NDGAW) at an ultrasonic frequency of greater than 20 kHz within the elongate tubular body, and a first electro-acoustic receiver;}
 (ii) includes a second relay node (e.g. 126b) of the plurality of relay nodes, wherein the second relay node includes a second electro-acoustic transmitter array, {which is configured to induce a second NDGAW at an ultrasonic frequency of greater than 20 kHz within the elongate tubular body, and a second electro-acoustic receiver, which is configured to receive the first NDGAW at an ultrasonic frequency of greater than 20 kHz from the elongate tubular body;}  
 (iii) includes a third relay node (e.g. 126c)  of the plurality of relay nodes, wherein the third relay node includes a third electro-acoustic transmitter array and a third electro- acoustic receiver, which is configured to receive the second NDGAW at an ultrasonic frequency of greater than 20 kHz from the elongate tubular body; and 

Shashoua does not explicitly discloses the acoustic wave is at an ultrasonic frequency of greater than 20 kHz.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have frequencies higher than 20 kHz is applicable to uplink signals suggested by Shashoua would increase the communication range and better data transmission between nodes. 
Shashoua does not explicitly mention that the acoustic signal is a non-dispersive guided acoustic wave (NDGAW) includes of a torsional acoustic wave mode and a longitudinal acoustic wave mode.  
Lamel teaches an acoustic telemetry system for oil wells, which suggests that non-dispersive guided acoustic wave (NDGAW) propagation through a drill string is highly desirable [col. 3, lines 48-50] and further suggests a variety of acoustic modes such as longitudinal acoustic waves and torsional acoustic waves are generated in the drill string during operation [col. 3, lines 15-40].   Lamel referred the NDGAW to torsional acoustic wave mode and not explicitly mentions of NDGAW can be implemented to longitudinal acoustic wave mode. 
Breon teaches a system and method for focusing guided waves beyond curves in test structure, including transducers having a waveguide construction for controlling wave energy transmitted through a straight or curved pipe waveguide is effectively confined to propagate in one dimension, so that geometric dispersion does not cause a non-dispersive guided wave to lose significant power while propagating. Wave energy is confined inside the waveguide due to reflection from the waveguide wall. Other suitable waveguide structures include structures like plates, rails, beams, and rods. [para. 22], the guided waves controller to enable guided wave energy to be sent in a controlled direction along the pipe in a helical path with the pitch of the helix controlled by the timing and phasing of the actuation of the transducer 205 [para. 25], and Breon further teaches “the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes.” [para. 38].  With the teachings of Lamb and Breon, show that transducer having a guided waves or non-dispersive guided waves can be applied to any or combination of appropriate acoustic wave modes, including torsional modes and longitudinal modes in pipeline communication.  In the same field of analogous inventions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify 
Per claim 12. Shashoua and Lamel made obvious above, Shashoua shows transceiver
128 is acoustic sensors [par. 0027], which senses acoustic wave within the elongate tubular body
(e.g. pipe).
Per claim 14. Shashoua and the combination made obvious in claim 1 above, except for not explicitly show at least one of the first electro-acoustic transmitter array and a plurality of  electro-acoustic transmitters that is circumferentially spaced-apart about a perimeter of the elongate tubular body. Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, 

Per claim 15.  Shashoua and the combination made obvious above, except for not explicitly discloses at least (i) the second electro-acoustic receiver is configured to receive the first NDGAW at an ultrasonic frequency of greater than 20 kHz from the first electro-acoustic transmitter array.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to several gigahertz, because the ultrasound wave frequencies would be higher than the upper audible limit of human hearing (e.g. human cannot hear it, such as higher than 20 kHz) [cited at Wikipedia website].  Thus, the uplink signals 202 and 204 from transceivers 206 transmits to repeaters 126 should have frequencies of ultrasonic type of greater than 20 kHz as suggested by Shashoua.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the ultrasonic signal that have frequencies higher than 20 kHz is applicable to uplink signals suggested by Shashoua would increase the communication range and better data transmission between nodes. 

Per claim 16. Shashoua and the combination made obvious above, except for not
explicitly show that the first electro-acoustic receiver includes a plurality of first electro-acoustic
receivers that is circumferentially spaced-apart about a perimeter of the elongate tubular body. 
Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, because more transducers available at any angle around the tubular body, which cover the entire signal propagating circumferentially within the tubular body. 

Per claim 18. As shown in the method rejection in claim 1 above, Shashoua discloses a relay node configured to transmit a transmitted acoustic wave along an elongate tubular body  [Fig. 1] spaced apart along an elongate tubular body (e.g. subsea conduit 106) [par. 19], the relay comprising: an array of an electro-acoustic transmitters 126, a first acoustic wave, which is indicative of the data (downhole parameters, e.g. pressure and temperature of downhole fluids) [see pars. 25-26], and comprising:

(126b) of the plurality of relay nodes, wherein the second relay node is spaced apart from the
first relay node along a longitudinal axis of the elongate tubular body;
             receiving the first acoustic wave with a second electro-acoustic receiver of the second
relay node; 
responsive to the receiving the first acoustic wave, inducing, within the elongate tubular
body and with a second electro-acoustic transmitter array of the second relay node, a second
acoustic wave;
               conveying, via the elongate tubular body, the second acoustic wave to a third relay node (126c) of the plurality of relay nodes, wherein the third relay node is spaced apart from both the first relay node and the second relay node along the longitudinal axis of the elongate tubular body; and
            receiving the second acoustic wave with a third electro-acoustic receiver of the third relay
node [see Fig. 2, par. 28].  
Shashoua does not explicitly discloses the acoustic wave is at an ultrasonic frequency of greater than 20 kHz.  However, Shashoua further suggests that “the first and second uplink signals 202, 204 may be transmitted by the downhole transceiver 206 as corresponding acoustic signals to be received by an axially adjacent repeater, such as the first repeater 126a. As will be appreciated, however, the first and second uplink signals 202, 204 may be characterized as other types of telemetry signals such as, but not limited to, electromagnetic signals, ultrasonic signals, radio frequency signals, optical signals, and/or sonic signals, without departing from the scope of the disclosure.” [Cited at para. 30].  That, the ultrasonic frequency type is applicable to uplink signals 202 and 204, which arrived that uplink signals would have frequencies from 20 kHz up to 
Shashoua does not explicitly mention that the acoustic signal is a non-dispersive guided acoustic wave (NDGAW) includes a torsional acoustic wave mode and a longitudinal acoustic wave mode and an electro-acoustic receiver that is circumferentially spaced apart from the at least 3 electro-acoustic transmitters about the perimeter of the elongate tubular body.
Lamel teaches an acoustic telemetry system for oil wells, which suggests that non-dispersive guided acoustic wave (NDGAW) propagation through a drill string is highly desirable [col. 3, lines 48-50] and further suggests a variety of acoustic modes such as longitudinal acoustic waves and torsional acoustic waves are generated in the drill string during operation [col. 3, lines 15-40].   However, Lamel referred the NDGAW to torsional acoustic wave mode and not explicitly mentions of NDGAW can be implemented to longitudinal acoustic wave mode. 
Breon teaches a system and method, which comprising a plurality of transducers (250) which met by the electro-acoustic transceivers that is circumferentially spaced-apart about the perimeter of the elongate tubular body [see Figs. 2-6, para. 24] and further teaches the transducers having a waveguide construction for controlling wave energy transmitted through a Breon further teaches “the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes.” [para. 38].  In the same field of analogous inventions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the guided waves or non-dispersive waves with the torsional mode and longitudinal mode as taught by combination to the telemetry communication system of Shashoua, for the advantage of convenience and enhancing signal communication, since torsional waves mode and longitudinal waves mode are generated during drilling operation and that each mode having different function related to the environment that encounter during drilling operation, with the implemented of guided wave method would produce less smear data signal transmitted through elongated pipe. 
Per claims 19-20. Shashoua and the combination made obvious above, except for not explicitly mention of each electroacoustic transmitter or receiver of the electro-acoustic transmitter array includes at least one of an electromagnetic acoustic receiver to generate a NDGAW at an ultrasonic frequency of greater than 20 kHz. Shashoua suggests that transceiver (206) may be configured uplink signal and may be characterized as other types of telemetry 
Per claim 21. Shashoua and the combination made obvious above, Breon further suggests “wave energy is confined inside the waveguide due to reflection from the waveguide wall.  Other suitable waveguide structures include structures like plates, rails, beams, and rods” [para. 22], which teaches the construction of waveguide structures for guiding wave to a specific region or receiver, except for not explicitly mention of the elongate tubular body includes a first reflection point, wherein the conveying the first acoustic wave includes converting at least a portion of the first acoustic wave to a first reflected acoustic wave responsive to reflection of the first acoustic wave at the first reflection point, wherein the first reflected wave has a different mode than the first acoustic wave, and further wherein the receiving the first acoustic wave includes receiving at least a portion of the first reflected acoustic wave with the second electro-acoustic receiver.  However, as the acoustic wave propagating along the tubular body, the signal scattered in multi-angles towards receiver that some of the signals would bounce off the tubular wall and some go straight to receiver without contact any obstruction (e.g. wall).  With that, any signal reflected from the tubular wall that closes to acoustic receiver would have a different angle, direction or phase and that the tubular wall reflected spot is a reflection point and the signal is changed to different mode, because some of signal reflected of the wall may receive by the receiver and have different angle, direction or phase from the original signal.  Thus, the reflection point is a physical spot of the tubular wall where signal reflected, maybe any appropriated physical objects such as (plates, rails, beams and rods) located along the tubular and 
Per claim 22. Shashoua and the combination made the obvious above, except for not explicitly mention of a single transverse cross-section of the elongate tubular body interests each of the at least 3 electro-acoustic transmitters and the electro-acoustic receiver.  Breon further teaches “the transducers 205 can each be oriented normal to the pipe 201 surface and arranged into a plurality of rings 221, 222, 223, 224 around the pipe. Each ring 221, 222, 223, 224 can have the same number of transducers 205. The rings 221, 222, 223, 224 can be equally spaced axially from each other and the transducers 205 can cover mutually identical circumferential footprints on the pipe surface 201. Each transducer 205 can belong to a particular ring 221 and each transducer 205 can share a common circumferential location on the pipe 101 with corresponding transducers 205 on other rings 222, 223, 224 in this configuration.” [Figs. 2-6 and para. 24].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position transmitters circumferentially spaced-apart about a perimeter of the elongate tubular body as taught by Breon to the system of combination above, for the advantage of enhancing the transmission signal, because more transducers available at any angle around the tubular body, which cover the entire signal propagating circumferentially within the tubular body. 
Per claim 23. Shashoua and the combination made obvious above, except for not explicitly mention that first and second NDGAW includes a torsional acoustic wave T(0,1) mode 
Per claims 25-26. Shashoua and the combination made obvious above, and the limitations claimed “each of the first and second NDGAW includes a longitudinal acoustic wave mode” is similar to those in claim 1 above, that the rejection would be in the same manner as of claim 1 above. 

Per claim 27. Shashoua and the combination made obvious above, Shashoua further teaches “each repeater 126 may be configured to receive data across one frequency, but transmit data across an entirely different or distinct frequency using one or more band-pass filters known in the art. As a result, the repeaters 126 may be designed to avoid acoustic collision during the simultaneous receipt and transmit processes in each respective repeater 126. In other embodiments, however, the repeaters 126 may nonetheless be configured to receive and transmit data across the same frequency, without departing from the scope of the disclosure.” [para. 26].  Which constitutes of data is transmitted over a frequency range.

Per claim 28. Shashoua and the combination made obvious above, Shashoua further teaches “the repeaters 126 may be bi-directional, i.e., configured to receive uplink and downlink telemetry signals. As used herein, the term "uplink" refers to telemetry signals generally directed towards the surface (i.e., the offshore rig installation 100). Conversely, the term "downlink" refers to signals generally directed towards the bottom of the wellbore 120 and/or the end of the pipe string 118” [para. 24] and that the data transmission is data transmission is in both an uphole direction and in a downhole direction within a hydrocarabon well. [para. 3 and 24].

5.         Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashoua et
al. in view of Lamel et al. and Breon et al., and further in view of Fripp et al. [US 9,617,850; Fripp].
Per claim 7. Shashoua and the combination made obvious above, Shashoua further teaches the transmitted data: various characteristics of subsurface formations (e.g. resistivity, density, porosity, etc.) characteristics of the wellbore [see para. 25], except for not
explicitly mention a measure of at least one of a scale formation within the elongate tubular and a measure of hydrate formation within the elongate tubular body. Fripp teaches downhole sensor can measure characteristics of wellbore fluids and/or characteristics of the bottom hole of the subterranean formation and/or characteristics of the downhole tool. The characteristics of wellbore fluids can include without limitation, composition, relative composition, temperature, viscosity, density, and flow rate. The characteristics of the subterranean formation can include without limitation, temperature, pressure, and permeability. The characteristics of the downhole tool can include without limitation, temperature, voltage, operational health, and battery life downhole communication includes sensors (70) for detecting the characteristics of wellbore fluids, including at least a viscosity of a fluid within the wellbore (e.g. tubular body) [Fig. 1, col. 8, lines 10-38].  With that, the property such as characteristics of subsurface formations of wellbore can be including at least a scale formation or hydrate formation can be sensed. 
It would be obvious to one having ordinary skill in the art at the date before the invention was filed to employ the measurement of various appropriated characteristics related with subsurface formations, including the scale formation as taught by Fripp into the combination above, for the benefit of better monitoring the condition at the formation of bottom hole, because 
Per claim 8. Shashoua and the combination made obvious above, Fripp further shows a
sensor node (70) that is spaced apart from the plurality of relay nodes (e.g. 41/52) [Fig. 1].
Per claim 9. Shashoua and the combination made obvious above, Shashoua further
mentions downhole sensors and the telemetry communication system is an acoustic telemetry
and further incorporated reference US 8,040,249 [col. 4, lines 28-44] shows sensors
information being transmitted via acoustic telemetry transceivers (119 and 123) in a form of
acoustic vibrations in the tubing wall of the drill string.  With that, it would be obvious to one having ordinary skill in the art to recognize that the acoustic telemetry system would include a sensor electro-acoustic transmitter of the sensor node (e.g. repeater), a sense acoustic wave, which is indicative of the property related to the elongate tubular body; (ii) conveying, via the elongate tubular body, the sense acoustic wave to a first electro-acoustic receiver (41)of the first relay node; and (iii) receiving, via the elongate tubular body, the sense acoustic wave with the first electro-acoustic receiver of the first relay node, wherein the inducing the first acoustic wave is based, at least in part, on the receiving the sense acoustic wave, as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued:  Lamel covers a low frequency, which is typically less than 10 kHz, with a "base band" of 160 Hz. In contrast, longitudinal mode becomes a non-dispersive guided acoustic wave when the wave frequency is high enough, for example, greater than 20 kHz as claimed. Longitudinal modes are typically faster than torsional modes. In addition, advantages to operating in this manner in accordance with the claimed invention includes keeping communication independent of drilling noise, as well as the fact that smaller transducers may be used and Lamel not inclusion of both a torsional acoustic wave mode and longitudinal acoustic wave mode.  Breon teaches away from claim invention, the reflected wave energy is not tantamount to communication. 

Examiner disagreed:  The claim mere calls for a non-dispersive guided acoustic wave at an ultrasonic frequency of greater than 20 KHz, includes a torsional acoustic wave mode and longitudinal acoustic wave mode.  Shashoua, Lamel and Breon teaches analogous inventions of tubular communication, Shashoua teaches acoustic wave transmitters having an ultrasonic frequency of greater than 20 KHz, Lamel mentions a non-dispersive guided acoustic wave and  well-known torsional acoustic wave mode and longitudinal acoustic wave mode, Breon suggests “wave energy transmitted through a straight or curved pipe waveguide is effectively confined to propagate in one dimension, so that geometric dispersion does not cause a non-dispersive guided wave to lose significant power while propagating. Wave energy is confined inside the waveguide due to reflection from the waveguide wall. Other suitable waveguide structures include structures like plates, rails, beams, and rods” [para. 22] and “there are numerous possible guided wave modes that can exist for a pip geometry.  However, these guided wave modes can be generally grouped into three categories: torsional, longitudinal and flexural modes.  Various different types of transducers can be used to generate the guided wave modes in a structure including: piezo-electric transducers, magnetostrictive transducers, electro-mechanical acoustic transducers, angle beam transducers, comb transducers, electromagnetic acoustic transducers or any other transducers capable of generating and/or receiving a guided wave signal having one or more of any combination of modes. In additional embodiments, the inventive method can be used with guided waves of any mode type or combination of mode types including but not limited to: lamb modes, longitudinal modes, shear modes, torsional modes, shear horizontal and shear vertical modes, surface modes, and interface modes” [para. 38]. 
  With those teachings, it would have been obvious to one having ordinary skills in the art to find that any well-known modes, such as, torsional acoustic wave mode and longitudinal acoustic wave mode can be applied as suggested by Breon to the communication system in the elongate tubular of the combined Shashoua and Lamel. 
Furthermore, the claim never claimed how the combination of torsional acoustic wave mode and longitudinal acoustic wave mode performing, it’s merely claimed the first and second NDGAW includes torsional acoustic wave mode and longitudinal acoustic wave mode. 
Therefore, the combination of prior arts are still cover all the claimed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SON M TANG/Examiner, Art Unit 2685                              

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685